DETAILED ACTION
This action is in response to the appeal brief filed on December 29th, 2021.
Claims 1-20 are hereby allowed.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments present on pages 10-37 of their appeal brief filed on December 29th, 2021 are persuasive in arguing that the prior art of record (the combination of Wang and Hernandez) do not teach all of the claim limitations.  Specifically, the prior art of record does not teach: determining an output of first function and input of a second function are not compatible and replacing each instant where the first function group immediate precedes the second function group with a compatibility function between the output of the first function and input of the second function.
Upon further search and consideration in the technology area of processing a payload using workflow made up of network based media processing (NBMP) functions from a function repository, no prior art was identified as teaching: determining an output of first function and input of a second function are not compatible and replacing each instant where the first function group immediate precedes the second function group with a compatibility function between the output of the first function and input of the second function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman	Pat. Pub.	2021/0258632
You		Pat. Pub.	2020/0020077
Wagenaar	Pat. Pub.	2019/0037252
Todd		Patent no.	10,671,360
Vaenzuela	Pat. Pub.	2019/0364081
Pathula		Pat. Pub.	2018/0011739
Lavoie		Pat. Pub.	2020/0004604
Mundlapudi	Patent no.	9,336,288
Tsirkin		Pat. Pub.	2020/0073643
Williams	Pat. Pub.	2019/0332667

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
3/3/22
/BLAKE J RUBIN/Examiner, Art Unit 2457